Gray, J.
This plaintiff’s claim is founded upon the vote quoted in the opinion in the next preceding case. Grover v. Pembroke, ante, 88. But this case is essentially different from that. The plaintiff produces no evidence whatever of any contract by the town with him or of any action of the town by which he was induced to become a soldier. He never enlisted in the militia at all, and his enlistment into the service of the United States was nearly four months after this vote was passed by the town, and three months after the St. of 1861, c. 222, took effect. Upon any possible construction, no contract, or form of contract, had been made between him and the town when that statute went into operation. No such contract was therefore ratified by that statute. All similar contracts for the future were absolutely prohibited by it. And the town never renewed its offer afterwards. If it had done so, and the plaintiff had accepted the offer, their express contract might have been ratified by the St. 1863, c. 38. But we cannot imply such a contract in the absence of proof. It is more reasonable to suppose that both the town and the plaintiff understood the offer contained in the vote of the town to be withdrawn or annulled by the St. of 1861. The reasons on which we have held in Grover’s case that a contract which once existed in form, and had been ter minated by the St. of 1861, was not revived by the St. of 1863 apply with increased force to this case.

Judgment for the defendants.